United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1325
Issued: November 6, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 19, 2014 appellant, through counsel, filed a timely appeal from a January 29,
2014 schedule award decision of the Office of Workers’ Compensation Programs (OWCP). The
appeal was docketed as number 14-1325.
The Board has duly considered the matter and finds that the case is not in posture for
decision.1
The record before the Board indicates that appellant has three separate claims pertaining
to a work-related lumbar injury. On September 7, 2005 appellant filed a traumatic injury claim
(Form CA-1) alleging that she sustained a back injury while lifting mail. By decision dated
January 10, 2006, OWCP accepted the claim for sprain of back, lumbar region, claim File
No. xxxxxx323. On July 8, 2006 appellant filed another Form CA-1 alleging that she sustained
an injury while pushing a lawn mower. OWCP accepted the claim for aggravation of lumbar
sprain, claim File No. xxxxxx973. The two claims, File Nos. xxxxxx973 and xxxxxx323, were
administratively combined into master claim File No. xxxxxx323.

1

T.R., Docket No. 13-771 (issued June 25, 2013).

On October 3, 2008 appellant, then a 45-year-old custodian, filed a Form CA-1 in this
claim, File No. xxxxxx475, alleging that on that same date she sustained a back and left leg
injury when she fell while lifting mail. By decision dated January 12, 2009, OWCP accepted the
claim for sprain of back, lumbar region. By decision dated September 4, 2013, it expanded the
claim to include left thoracic or lumbosacral neuritis or radiculitis.
On June 10, 2013 appellant filed a claim for a schedule award (Form CA-7).
By decision dated July 15, 2013, OWCP granted appellant a schedule award for 12
percent permanent impairment of the left lower extremity.
Appellant appealed the schedule award determination and submitted a June 21, 2013
report from Dr. Nicholas Diamond, a Doctor of Osteopathic Medicine, who opined 9 percent
permanent impairment of the right lower extremity and 20 percent permanent impairment of the
left lower extremity.
By decision dated January 29, 2014, the Branch of Hearings and Review found that
appellant was not entitled to more than a 12 percent permanent impairment of the left lower
extremity for which she received a schedule award.
The Board notes that, under master claim File No. xxxxxx323, OWCP granted appellant
a schedule award for one-half percent permanent impairment of the left lower extremity and onehalf percent impairment of the right lower extremity, totaling one percent bilateral lower
extremity impairment. By decision dated July 7, 2014, the Branch of Hearings and Review
found that appellant was not entitled to more than a one percent permanent impairment of the
bilateral lower extremities for which she received a schedule award in claim File No. xxxxxx323.
As File No. xxxxxx323 involves injury to the same lumbar spine, the medical evidence
contained in claim File No. xxxxxx323 will necessarily bear directly on appellant’s schedule
award claim in File No. xxxxxx475.
Pursuant to its procedures, OWCP has determined that cases should be combined when
correct adjudication of the issues depends on frequent cross-reference between files. It is
important for OWCP to fully consolidate these claims to ensure that all evidence germane to the
schedule award determination is properly considered. Moreover, to consider appellant’s appeal
at this stage would involve a piecemeal adjudication of the issues in this case and raise the
possibility of inconsistent results.2 It is the Board’s policy to avoid such an outcome.3
Therefore, for a full and fair adjudication, appellant’s claims should be combined.4 On remand
OWCP shall combine claim File No. xxxxxx475 with master claim File No. xxxxxx323 and its
subfiles, and refer appellant, along with a combined statement of accepted facts, and the case file
to an OWCP medical adviser for review of the record and determination on whether maximum
2

T.D., Docket No. 13-2130 (issued May 1, 2014).

3

See William T. McCracken, 33 ECAB 1197 (1982).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

medical improvement has been reached and the total percentage of permanent partial
impairment.5
Following this and any other further development deemed necessary, OWCP shall issue
an appropriate merit decision on appellant’s schedule award claim.
IT IS HEREBY ORDERED THAT the January 29, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: November 6, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing & Evaluating Medical Evidence, Chapter
2.810.8(i) (September 2010); J.G., Docket No. 09-1714 (issued April 7, 2010).

3

